Case 0:20-cv-62121-RAR Document 69 Entered on FLSD Docket 07/20/2021 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 20-CIV-62121-RAR

   CHANEL, INC.,

                   Plaintiff,
   v.

   HANDBAGSTORE, et al.,

                   Defendants.
                                                         /

        ORDER AFFIRMING AND ADOPTING REPORT AND RECOMMENDATION

         THIS CAUSE comes before the Court upon Magistrate Judge Jared M. Strauss’s Report

  and Recommendation [ECF No. 66], filed on June 30, 2021.            The Report recommends that the

  Court deny or strike the Motion to Dismiss [ECF No. 45] filed by Chen Xue Cai (“Filer Cai”)

  purportedly as “the operator of Best Fashion Gifts and Trulym,” two of the Defendants in this case.

  The time for objections has passed, and there are no objections to the Report.

         When a magistrate judge’s “disposition” has properly been objected to, district courts must

  review the disposition de novo.     FED. R. CIV. P. 72(b)(3).    However, when no party has timely

  objected, “the court need only satisfy itself that there is no clear error on the face of the record in

  order to accept the recommendation.” FED. R. CIV. P. 72 advisory committee’s notes (citation

  omitted).   Although Rule 72 itself is silent on the standard of review, the Supreme Court has

  acknowledged Congress’s intent was to only require a de novo review where objections have been

  properly filed, not when neither party objects.    See Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It

  does not appear that Congress intended to require district court review of a magistrate [judge]’s

  factual or legal conclusions, under a de novo or any other standard, when neither party objects to

  those findings.”).   In any event, the “[f]ailure to object to the magistrate [judge]’s factual findings
Case 0:20-cv-62121-RAR Document 69 Entered on FLSD Docket 07/20/2021 Page 2 of 2




  after notice precludes a later attack on these findings.” Lewis v. Smith, 855 F.2d 736, 738 (11th

  Cir. 1988) (citing Nettles v. Wainwright, 677 F.2d 404, 410 (5th Cir. 1982)).

         Because there are no objections to the Report, the Court did not conduct a de novo review.

  Rather, the Court reviewed the Report for clear error.   Finding none, it is

         ORDERED AND ADJUDGED as follows:

         1.      The Report [ECF No. 66] is AFFIRMED AND ADOPTED.

         2.      Chen Xue Cai’s Motion to Dismiss [ECF No. 45] is DENIED.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 19th day of July, 2021.




                                                           _________________________________
                                                           RODOLFO A. RUIZ II
                                                           UNITED STATES DISTRICT JUDGE

  cc:    Counsel of record
         Magistrate Judge Jared M. Strauss




                                             Page 2 of 2
